                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAQUAN PARKER,                             :
    Petitioner                             :       No. 1:16-cr-00094
                                           :
      v.                                   :       (Judge Kane)
                                           :
UNITED STATES OF AMERICA,                  :
     Respondent                            :


                                          ORDER

      AND NOW, on this 28th day of January 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner Saquan Parker’s motion to vacate, set aside, or correct sentence pursuant to
         28 U.S.C. § 2255 (Doc. No. 134) is DENIED;

      2. A certificate of appealability SHALL NOT ISSUE; and

      3. The Clerk of Court is directed to CLOSE the corresponding civil action at No. 1:18-
         cv-02345.

                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
